In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondents’ motion to dismiss,
IT IS ORDERED, effective March 8, 1993, that said motion to dismiss be, and hereby is, granted, with respect to relator’s third claim for relief based on contract. In all other respects, said motion to dismiss is overruled without prejudice to respondents’ right to raise the defense of res judicata by answer or motion for summary judgment.
Pfeifer, J., would also set this cause for oral argument.